NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50583

               Plaintiff - Appellee,             D.C. No. 3:12-cr-03247-BEN

  v.
                                                 MEMORANDUM*
HECTOR ALBERTO BEYRIS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Hector Alberto Beyris appeals from the district court’s judgment and

challenges the 21-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Beyris contends that his sentence is substantively unreasonable because the

circumstances of his case do not justify a 32% variance above the advisory

Guidelines range. The district court did not abuse its discretion in imposing

Beyris’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including Beyris’s willingness to reoffend

despite his eight prior removals and two prior sentences for felony immigration

offenses. See id.

      AFFIRMED.




                                          2                                     12-50583